Citation Nr: 0604377	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  00-11 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wounds of the right (major) hand, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from May 1950 to June 1956.

The instant appeal arose from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in San Juan, the Commonwealth of Puerto Rico, 
which granted a claim for an increased rating, to 10 percent, 
for multiple, symptomatic scars of the right hand.  This case 
was remanded by the Board of Veterans' Appeals (Board) in 
July 2003 and in January 2005 for further development.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of shell 
fragment wounds of the right hand are currently manifested by 
invisible or barely visible scars without functional loss.

2.  Complaints of pain and swelling and numbness, objective 
findings of arthritis, limitation of motion affected by pain, 
fatigue, weakness, and lack of endurance, and difficulty 
lifting objects have been attributed to nonservice-connected 
disorders.


CONCLUSION OF LAW

The criteria for an increased rating, above 10 percent, for 
service-connected residuals of shell fragment wounds of the 
right hand have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.73, Diagnostic Code 5309 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that an increased disability rating is 
warranted for his service-connected residuals of shell 
fragment wounds of the right hand.  Having carefully reviewed 
all the evidence of record in light of the applicable law, 
the Board has determined that this claim will be denied.  

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  The veteran's entire history is reviewed 
when making a disability evaluation. 38 C.F.R. § 4.1 (2005).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned, if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.3 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The record indicates that veteran's injured his right hand in 
service in 1953 when he picked up a wire which exploded.  A 
January 1957 VA examination report found no swelling, no 
deformity of joints, no limitation of motion of the fingers, 
and good grasping.  Several scars, ranging from 1/16th of an 
inch to one inch in size, were noted on the 3rd, 4th, and 5th 
fingers.  None of the scars were tender, adherent or 
depressed, and it was noted that there was no functional 
impairment.  Numerous metallic foreign bodies were found on 
X-rays in all the fingers of the right hand except the thumb. 

The veteran's right hand disability was initially rated 10 
percent disabling for scars and multiple retained foreign 
bodies in a March 1957 rating decision; however, that 
disability rating was reduced to 0 percent in a September 
1968 rating decision after August 1968 X-rays of the right 
hand revealed no bone, joint, or soft tissue abnormalities.

During a July 1999 VA examination, the veteran reported 
cramps and pain in the hand with swelling with minimal 
activity.  He was able to touch the transverse median fold of 
the palm with all fingers except for his index finger.  
Several scars were noted on the right middle, ring, and 
little fingers.  They were described as "barely visible" 
and they were non-tender with no adhesions, ulcerations, 
keloid tissue, elevations or depression.  X-rays revealed no 
evidence of retained foreign bodies although degenerative 
joint disease was noted.  

In the September 1999 rating decision on appeal the right 
hand disability evaluation was increased to 10 percent under 
Diagnostic Code 5308 for moderate disability of muscle group 
VIII involving extension of the wrist, fingers and thumb and 
abduction of the thumb.  Under Diagnostic Code 5308 a 20 
percent rating is warranted for a moderately severe 
disability and a 30 percent rating is warranted for a severe 
disability.

The Board does not find that a higher evaluation is warranted 
under Diagnostic Code 5308 or any other Diagnostic Code as 
the medical evidence attributes any current right hand 
disability to nonservice-connected conditions.  During a May 
2004 VA examination, the examiner opined that there was no 
muscle damage in the right hand.  The examiner had reviewed 
the evidence of record and opined that the veteran's soft 
tissue swelling was "due to the high blood pressure and 
chronic renal failure", both of which are nonservice-
connected conditions.  

The Board has also considered whether there is any other 
applicable Diagnostic Code that would provide the veteran 
with a higher evaluation for his right hand disability.  The 
Board has considered the application of Diagnostic Code 5003 
for arthritis as the evidence reveals that the veteran has 
arthritis in the right hand.  38 C.F.R. § 4.71a (2005).  
Arthritis is rated as for limitation of motion of the 
affected joint.  However, the Board concludes that Diagnostic 
Code 5003 is not for application in this case because the 
medical evidence of record does not link the veteran's 
arthritis of the right hand to his injury in service or his 
service-connected disability.  

The May 2004 examiner concluded that "[i]t is my opinion in 
the presence of negative x-rays for arthritis on August 27, 
1968 and absence of fracture in service that the findings of 
x-rays in 1999 of arthritis on the right hand is not a 
residuals of his service connected disability of the right 
hand and is due to the natural progress of aging."  A 
subsequent March 2005 VA medical opinion concluded that the 
"[a]ctual subjective complaints and physical findings and 
examination 05/05/04 are due to other serious NSC 
[nonservice-connected] disabilities such as HBP and chronic 
renal failure and severe Arthritis, multiple chronic CVA by 
CT scans  of the head and Dementia, which are overshadowing 
his sc right hand disability.  He has multiple flexion 
deformities, inability to close the right hand with ankylosis 
secondary to NSC conditions mentioned above." 

The Board finds the opinions of the VA examiner in May 2004 
and March 2005 to be highly probative and persuasive as the 
examiner clearly reviewed all the evidence of record in 
connection with providing the medical opinions and as the 
examiner supported his conclusions by providing clear 
rationales based on the evidence of record.  

Likewise, the Board does not find that a higher disability 
rating is warranted under Diagnostic Codes pertaining to 
scars.  Diagnostic Codes 7801, 7802, 7803, and 7804 (2005), 
provide for the assignment of a 10 percent evaluation for 
scars that are deep and cause limited motion in an area 
exceeding six square inches; that cover an area of 144 square 
inches or greater even where superficial and without 
resulting limitation of motion; or that are superficial and 
unstable or painful on examination.  The Board notes that 
during the pendency of the appeal, the regulations pertaining 
to scars were amended; however, the veteran was advised of 
the new regulations and provided an opportunity to present 
additional evidence or argument.  

Regardless, the Board does not find that a higher rating is 
warranted under either the old or the new regulations as the 
scars were described as "barely visible" in 1999 with no 
tenderness, adhesions, ulcerations, keloid tissue, elevations 
or depression.  Further, the May 2004 VA examination report 
found "no visible scars on the right hand . . . ."  Thus, 
the medical evidence of record reveals that the right hand 
scars are currently nonexistent, and were scarcely visible 
with no functional loss earlier in the appeal period.  For 
these reasons, the Board does not find that a higher 
evaluation is warranted for scars of the right hand.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997) (No current hernia 
disability where "records are devoid of any mention of 
complications, treatment, or any continuing hernia 
condition.").

A higher rating is not warranted as the pertinent medical 
evidence reveals that the veteran's shell fragment wounds of 
the right hand are essentially asymptomatic.  As a 
preponderance of the evidence is against the claim, the claim 
must be denied.

Duty to Notify and Duty to Assist

The Board finds that VA has met its duties to notify and 
assist under 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
a claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").

As for the duty to notify, in June 2002, January 2004, and 
February 2005 letters, VA informed the veteran that, if he 
provided information about the sources of evidence or 
information pertinent to the elements of the claim (including 
medical records, employment records, records from other 
federal agencies), VA would make reasonable efforts to obtain 
the records from the sources identified.  The letters also 
informed him that he ultimately is responsible for 
substantiating his claim even though the law requires VA 
assistance in claim substantiation, and that he can submit 
relevant evidence on his own.  With respect to the fourth 
element of a valid notice, the February 2005 letter 
specifically notified the veteran that he could submit any 
pertinent evidence in his possession.  The statement of the 
case, supplemental statement of the case, and the March 2003 
letter informed him of the requirements for a higher rating 
for his service-connected disorder.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
notice.  He was notified of what the evidence must show to 
result an increased rating, and was on notice throughout the 
appeal through the pertinent rating decision, statement of 
the case, and letters why the claims remain denied.  He was 
told about his and VA's respective claim development 
responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records 
and VA treatment records.  The veteran has not identified any 
additional evidence which is pertinent to the claims 
adjudicated in this decision and has not been associated with 
the claims folder.  Several VA examinations with medical 
opinions were developed as to the claim on appeal.  Further 
examinations are not necessary in order to make a decision on 
that claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
Accordingly, the Board finds that the duty to assist was met; 
nothing in the record indicates that relevant evidence 
exists, but is missing from the record due to inaction of VA 
inconsistent with VA law and regulations.


ORDER

A claim for an increased rating for residuals of shell 
fragment wounds of the right hand, currently rated 10 percent 
disabling, is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


